Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-22-00052-CV

                                       Mary GARCIA,
                                         Appellant

                                               v.

                                     Scott ROBERTSON,
                                           Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2020CVB001589D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

      In accordance with this court’s opinion of this date, the appellant’s motion to dismiss is
GRANTED, and this appeal is DISMISSED. Costs of the appeal are taxed against the appellant
Mary Garcia.

       SIGNED March 23, 2022.


                                                _________________________________
                                                Rebeca C. Martinez, Chief Justice